   Case 2:19-mj-00340-LRL Document 1 Filed 06/17/19 Page 1 of 3 PageID# 1


                                                                     .-FiLED_
                     IN THE   UNITED STATES   DISTRICT COURT


                    FOR THE EASTERN DISTRICT OF VIRGINIA!              JUN 1 7 2019

                                NORFOLK DIVISION                 CLERK. U.S. DISTRICT COURT
                                                                       NQRFni k- VA
UNITED STATES OF AMERICA


      V.                                  Case No. ^
                                          Court Date:    June 21, 2019
BENJAMIN S. MACDONALD


                               CRIMINAL INFORMATION


                                    COUNT ONE
                    (Misdemeanor)-Violation Notice No. 7668846

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 15, 2019, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States, within the special maritime

and territorial jurisdiction thereof, in the Eastern District of Virginia,

the defendant, BENJAMIN S. MACDONALD, did unlawfully drive and operate a

motor vehicle while under the influence of alcohol and while having a blood

alcohol concentration of at least .15 grams per 210 liters of breath but not

more than .20 grams per 210 liters of breath, as indicated by a chemical

test, to wit: did have a blood alcohol concentration of .15 grams per 210

liters of breath.


      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Sections 18.2-266 and 18.2-270.)
Case 2:19-mj-00340-LRL Document 1 Filed 06/17/19 Page 2 of 3 PageID# 2
Case 2:19-mj-00340-LRL Document 1 Filed 06/17/19 Page 3 of 3 PageID# 3
